AMENDMENT TO LOAN AGREEMENT

 

This Amendment to Loan Agreement (“Amendment”) is made this 22nd day of July,
2019 by and between American Church Mortgage Company, a Minnesota corporation
(“Borrower) and ALERUS FINANCIAL, N.A., a national banking association
(“Lender”). Lender and Borrower are individually referred to herein as a “party”
and collectively as the “parties”.

 

This Amendment modifies that certain Loan Agreement dated April 4, 2018 (the
“Loan Agreement”). Except as modified herein, the terms and conditions of the
Loan Agreement shall remain in full force and effect as to the Revolving Loan
and matters referred to therein.

 

WITNESSETH:

 

WHEREAS, Borrower has requested that Lender extend and renew the maturity date
of the Revolving Loan and Note until July 22, 2020.

 

WHEREAS, Borrower and Lender seek to modify the Loan Agreement to add a Cash
Flow covenant and make additional modifications.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, the parties agree as follows:

 

I.All of the terms and conditions of the Loan Agreement are incorporated herein
by reference. Defined Terms shall have the meanings ascribed to them in the Loan
Agreement.

 

II.Section 1 of the Loan Agreement is hereby amended as follows:

 

The Credit Accommodation made by the Bank to Borrower, as evidenced by the Note
(as hereinafter defined), is (a) hereby extended to July 22, 2020, and (b) shall
not at any time outstanding, exceed Four Million Dollars ($4,000,000.00).

 

III.Section 2 of the Loan Agreement is hereby deleted and amended as follows:

 

The Note. The Borrower’s obligation to repay the Revolving Loan made by the Bank
as set forth herein will be evidenced by a renewal promissory note of even date
herewith made by the Borrower in favor of the Bank, in the original principal
amount of up to Four Million Dollars ($4,000,000.00) (“Note”). The Note must be
properly executed by the Borrower and be in a form substantially acceptable to
the Bank.

 

IV.Section 3 of the Loan Agreement is hereby amended to add the following:

 

Notwithstanding anything to the contrary, the rate of interest payable pursuant
to the Note and Revolving Loan shall in no event at any time be less than four
and seventy-five hundredths percent (4.75%) per annum.

 

V.Section 4.b. of the Loan Agreement is hereby amended to substitute one hundred
twenty (120) days of date of filing of income tax returns in place of and in
substitution for thirty (30) days of date of filing.

 

 

 

 

VI.The Loan Agreement is hereby amended to add the following as Section 4.i.:

 

i.Cash Flow. At all times that any part of the Revolving Loan remains unpaid,
outstanding or available for advance, Borrower shall maintain Cash Flow as
defined below:

 

Funds from Operations minus Distributions and Dividends.

 

Distributions and Dividends shall not exceed Funds from Operations. Cash Flow
shall be measured on an annual basis. If Cash Flow is less than zero, or if
Distributions and Dividends exceed Funds from Operations, Borrower shall rectify
and cure such shortfall during the next fiscal quarter. If Borrower fails to
rectify or cure such shortfall, the same shall constitute an event of default
pursuant to the Loan Agreement and Note.



VII.All references in the Loan Agreement to “Revolving Loan” shall include the
Revolving Loan, as amended. All references in the Loan Agreement to “Note” shall
include the Note (i.e. the renewal note).

 

VIII.Borrower agrees and acknowledges that Borrower’s Security Agreement is
hereby amended to secure and include all of the obligations of Borrower to the
Bank pursuant to the Note.

 

IX.Except as expressly amended above, the continuing effect of all recitals,
terms, conditions, and covenants of the Loan Agreement remain valid and
enforceable. By this ratification, Borrower and the Bank agree that the Loan
Agreement, as amended, shall continue from the date set forth above and
thereafter until all remaining indebtedness has been paid in full.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to Loan
Agreement as of the day and year first written above.

 

 

BORROWER:

 

American Church Mortgage Company, a Minnesota corporation

 

/s/ Philip J. Myers

By: Philip J. Myers

Its: President

 

LENDER:

 

ALERUS FINANCIAL, N.A., a national banking association

 

 

/s/ Dean L. Friesen

By: Dean L. Friesen

Its: Market President – West Metro

 

 

